EXHIBIT FOR IMMEDIATE RELEASE Reminder:Conference Call Today at 2:30 ET, Dial In (866) 206-7204, ID# 1299281 AdvanSource Biomaterials Reports Second Quarter Financial Results Operating Performance Improves WILMINGTON, MA, November 12, 2008. AdvanSource Biomaterials Corporation (NYSE Alternext US: ASB), a leading developer of advanced polymer materials for a broad range of medical devices, today reported financial results for the fiscal second quarter and six months ended September 30, 2008.The Company’s financial condition and results of operations, which are based on the Company’s continuing operations, exclude the financial condition and results of operations of Gish BioMedical, Inc. and Catheter and Disposables Technology, Inc.(“CDT”), both formerly wholly-owned subsidiaries of the Company, which were sold during the fiscal year ended March 31, 2008. Fiscal 2009 Second Quarter and First Half Highlights: · Fiscal second quarter revenues rose 88% to $989,000 compared to the prior year period; · Royalties and development fees rose to $580,000 for the three months ended September 30, 2008, an increase of 30% over the year-earlier period; and · Net loss from continuing operations for the quarter declined to $327,000, or $0.02 per diluted share, from $896,000, or $0.04 per share in the prior year period. Financial Results For the fiscal second quarter ended September 30, 2008, revenues rose to $989,000 from $525,000 in the year-earlier period.Net loss and net loss from continuing operations decreased to $327,000, or $0.02 per diluted share as compared to the year-earlier period net loss from continuing operations of $896,000, or $0.04 per diluted share.In the year-earlier period, net loss was $1.2 million, or $0.06 per diluted share, and included a $341,000 loss, or $0.02 per diluted share, primarily from discontinued operations of CDT. For the six months ended September 30, 2008, revenues were $1.9 million as compared to $1.4 million in the year-earlier period, an increase of 35%.Net loss and net loss from continuing operations decreased to $886,000, or $0.04 per diluted share.These results compare to a year-earlier period net loss of $3.1 million, comprised of a net loss from continuing operations of $991,000, or $0.05 per diluted share, and net loss from discontinued operations of $2.1 million, or $0.10 per diluted share, as a result of the sales of Gish and CDT. The growth in revenues during the three months ended September 30, 2008 was due to increases in both product sales and royalties and development fees.Product sales rose to $409,000 from $77,000 in the year-earlier period.Fiscal second quarter product sales rose 31% from $313,000 in first quarter of the fiscal year. During the three months ended September 30, 2007, the Company experienced a decline in shipments of its advanced polymers at that time due to delayed production of certain polymers.The Company restarted production of these polymers for shipment to customers during the past year after implementing improvements in its manufacturing and quality systems. Fiscal second quarter royalties and development feesrose to $580,000, a 30% increase from $448,000 in the year-earlier period.Gross profitincreased during the three months ended September 30, 2008 primarily due to overall revenue growth. Selling, general and administrative expenses decreased to $722,000 during the fiscal second quarter ended September 30, 2008, when compared to the prior year period, attributable, in part, to incremental professionaland recruiting fees incurred in the prior year period which did not re-occur.Selling, general and administrative expenses increased to $1.6 million during the six months ended September 30, 2008, primarily due to the hire of a Global Sales Director and significant expansion of marketing, sales and branding initiatives. During the past year, the Company has made a substantial investment in infrastructure and systems improvements. The
